Title: To George Washington from John Rutledge, 6 June 1777
From: Rutledge, John
To: Washington, George

 
Charleston [S.C.] 6 June 1777. “This will be delivered to you by Mr Laurens, (Son of the Vice-President of this State,) who wishes to render his best Services to America, in a military Capacity, & with that View, has lately returned, from a foreign, to his native Country—He is desirous of acting in a more extensive Sphere than that may probably soon afford, of being where Experience will improve a Theoretical Knowledge, & of copying the best Examples.”
